Name: Commission Regulation (EEC) No 3148/80 of 3 December 1980 on the arrangements for imports into France of handkerchiefs (categories 19 and 89), originating in Malaysia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12 . 80 Official Journal of the European Communities No L 330/7 COMMISSION REGULATION (EEC) No 3148/80 of 3 December 1980 on the arrangements for imports into France of handkerchiefs (categories 19 and 89), originating in Malaysia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 1 90 1 / 80 (2 ), and in particular Articles 11 and 15 thereof , Whereas Article 1 1 of Regulation (EEC) No 3059 /78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of handkerchiefs (categories 19 and 89), origi ­ nating in Malaysia , have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Malaysia was notified on 5 September 1980 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Malaysia between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee . HAS ADOPTED THIS REGULATION : Article 1 Importation into France of the category of products originating in Malaysia specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Malaysia to France before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Malaysia to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Malaysia on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 365 , 27 . 12 . 1978 , p . 1 . (2 ) OJ No L 185, 18 . 7 . 1980 , p . 3 . No L 330/8 Official Journal of the European Communities 6 . 12 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 19 89 61.05 B I III 61.05 A 61.05-30 ; 99 61.05-20 Handkerchiefs : B. Other : Handkerchiefs of woven fabric , of a value of not more than 15 EUA/kg net weight Handkerchiefs : A. Of woven cotton fabric , of a value of more than 1 5 EUA/kg net weight Of which : l F 1 000 pieces 2 700 (') 2 850 2 975 (') 19 61 05 B 1 III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric , of a value of not more than 1 5 EUA/kg net weight F 1 000 pieces 1 300 (-) 1 350 (2 ) 1 400 ( 2 ) (') Plus , for the products falling under category 89 a supplementary quantity of 250 000 pieces for the year 1980 . ( 2 ) This quantitative limit replaces that published in OJ No L 149 , 18 . 6 . 1979 under category 19 , F.